ACCEPTED
                                                                                            03-15-00339-CV
                                                                                                    5665284
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       6/12/2015 4:58:30 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                   NO. 03-15-00339-CV

                                                                      FILED IN
                         IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                     THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                                                    6/12/2015 4:58:30 PM
                              AUSTIN, TEXAS
                                                                  JEFFREY D. KYLE
                                                                       Clerk

                                      BEN MELTON,

                                                                 APPELLANT,

                                                v.

 CU MEMEBERS MORTGAGE, A DIVISION OF COLONIAL SAVINGS,
       F.A., FIRST WESTERN TITLE CO., AND BOB MIMS,

                                                                 APPELLEES.


                    Appeal from the 340th Judicial District Court
                             Tom Green County, Texas
                          Trial Court Case No. C130102
                          Hon. Jay Weatherby, presiding

        NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEES


TO THE HONORABLE COURT OF APPEALS:

       Please take notice that the undersigned and the law firm of Mackie Wolf

Zientz & Mann, P.C., hereby appear as counsel for Appellees CU Members

Mortgage, a division of Colonial Savings, F.A. and First Western Title Co., and

request all notices given or required to be given in this case, and all papers served

or required to be served in this case, including, without limitation, notices and any



NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEES                                     PAGE 1
orders, applications, complaints, demands, hearings, motions, petitions, pleadings

or requests, and any other documents brought before this Court in this case,

whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail, telephone, facsimile or otherwise be served upon the

undersigned attorney at the following address:

                                Mark D. Cronenwett
                       MACKIE WOLF ZIENTZ & MANN, P.C.
                         14160 N. Dallas Parkway, Suite 900
                                Dallas, Texas 75254
                             Telephone: (214) 635-2650
                             Facsimile: (214) 635-2686
                           mcronenwett@mwzmlaw.com


                                                   Respectfully submitted,
                                                By: /s/ Mark D. Cronenwett
                                                    MARK D. CRONENWETT
                                                    Texas Bar No. 00787303
                                                    mcronenwett@mwzmlaw.com

                                                MACKIE WOLF ZIENTZ & MANN,
                                                PC
                                                14160 N. Dallas Parkway, Suite 900
                                                Dallas, Texas 75254
                                                (214) 635-2650
                                                (214) 635-2686 (Fax)

                                                ATTORNEYS FOR APPELLEES
                                                CU Members Mortgage, a division of
                                                Colonial Savings, F.A. and First
                                                Western Title Co.




NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEES                                 PAGE 2
                             CERTIFICATE OF SERVICE

      I hereby certify that on the 12th day of June, 2015, a true and correct copy of
the foregoing was served via the state electronic filing service to the counsel of
record listed below:

       James C. Mosser
       Mosser Law PLLC
       2805 Dallas Parkway, Suite 222
       Plano, Texas 75093
       courtdocuments@mosserlaw.com

       Larry W. Bale
       Hay, Wittenburg, Davis, Caldwell & Bale, LLP
       P O Box 271
       San Angelo, Texas 76902-0271
       lwb@hwdcb.com

       Gregory Sherwood
       P O Box 200613
       Austin, Texas 78720-0613
       gsherwood@mail.com



                                                /s/ Mark D. Cronenwett___________
                                                MARK D. CRONENWETT




NOTICE OF APPEARANCE OF COUNSEL FOR APPELLEES                                  PAGE 3